Citation Nr: 1738661	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and pleural plaques.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's COPD and pleural plaques are related to in-service exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for COPD and pleural plaques are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The first element is not in doubt.  At the December 2011 VA examination, the examiner noted diagnoses of COPD and pleural plaques.  Notably, the examiner stated that the Veteran did not have asbestosis and there is no diagnosis of such within the record.

Regarding the second element, the Veteran asserts that he was exposed to asbestos during service.  Service personnel records reveal that the Veteran's military occupational specialties (MOSs) for over two years was fireman (FN) and a boiler technician (BT), indicating that asbestos exposure was highly probable for over two years.  See M21-1, Part IV, Subpart ii, Ch.1, Sec. I, Para. 3c (indicating that those with this MOS had probable asbestos exposure).  "Highly probable" is the highest likelihood of exposure.  As such, the Board concedes exposure to asbestos in service.

Regarding the final element, the examiner opined that it was less likely than not that COPD was related to service.  As rationale, the examiner stated that smoking is the number one cause of COPD and the Veteran had a long history of smoking.

On the other hand, a treatment record dated September 2011 notes that the Veteran had COPD that was ". . . likely contributed to by chronic exposure to asbestos while he served in the Navy. . . ."

The Board concludes that neither opinion provides much rationale.  To that end, the December 2011 VA examiner's opinion merely states that because smoking is the number one cause of COPD and because the Veteran smoked, his COPD is not related to service.  While smoking may be the number one cause of COPD, the opinion does not even consider that exposure to asbestos may contribute to the development of COPD, as stated in the September 2011 record.  Indeed, at least the September 2011 record notes that it is probable that the Veteran's highly probable exposure to asbestos contributed, but perhaps not caused, the Veteran's COPD.  This is sufficient rationale upon which to base the award of service connection.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).

In addition, the December 2011 VA examiner associated pleural plaques with both in-service and post-service asbestos exposure.  While the examiner seemingly discounted that association because the plaques were "benign," he nevertheless diagnosed pleural plaques and associated that disability with, in part, in-service asbestos exposure.  There is no evidence counter to that association.  Further, the Veteran himself offered several journal articles discussing the strong association between the development of pleural plaques and exposure to asbestos.  See February 2017 IHP.

The evidence is thus at least evenly balanced as to whether the Veteran has met the criteria for service connection for COPD and pleural plaques.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for COPD and pleural plaques is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for COPD and pleural plaques is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


